NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CAULTON D. ALLEN,
Petiti0ner,
v.
DEPARTMENT OF VETERANS AFFAIRS,
Resp0nden,t.
2010-3088, -3178
Petitions for review of the Merit Systems Protection
Board in case n0s. DCO752070694-C-3 and
DC07520'70694-C-4. '
ON MOTION
Bef0re LINN, C'ircu,it Judge.
0 R D E R
Cau1ton D. A11en moves to correct the record. The
Depart1nent of Veterans AfEairs opposes. A]len replies
Al1en also moves to withdraw his previously filed motion
to withdraw an issue raised in his opening brief The
Depart1nent responds. _

ALLEN V. VA 2
In his first motion concerning the record, Allen seeks
to add evidence that he asserts is not listed on the Merit
Systems Protection Board's certified list. The Depart-
ment responds that one document, a petition for review, is
included in documents listed on the certified list and that
certain other documents were created after the Board's
initial decision. Allen replies that not all documents
attached to the petition for review were included
The court determines, without binding the merits
panel to any determinations related to the merits of this
case, that Allen may include with his brief any documents
that he asserts were presented to the Board in this case.
Additionally, any documents generated by the Board in
this case, although issued after the Board's initial deci-
sion, may be included with Allen's brief There is no need
to "correct the record."
Accordingly,
IT ls 0RDERED THAT:
(1) The motion to correct the record is denied as un-
necessary. Allen may include with his brief the docu-
ments he asserts were before the Board and documents
that he asserts were generated by the Board A copy of
this order shall be transmitted to the merits panel as-
signed to hear this case.
(2) The motion to withdraw the motion to withdraw
arguments in his opening brief is granted The motion to
withdraw arguments is itself withdrawn
(3) Any other pending motions are moot
FOR THE COURT
JAN 2 7 2911 /S/ Jan H0rba1y
Date J an Hor`baly
Clerk
Fl
u.s. count 0lFEr¢?>EALs ron
rs-le FEoEnAL cannon
JM| 2 ? 2011
IAN HDRBALY
CLERK

3
cc:
s8
Caulton D. Allen
Vincent ll Phillips, Esq.
ALLEN v. VA